DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/04/2021 is acknowledged. Claims 1-4, 7, 8, 11-25 are pending. Claims 1 and 17 have been amended and claim 25 is new. With regard to the Office action mailed 08/07/2020, all rejections under 35 USC 103 based on the combination of Remacle (US 2009/0156415) in view of Choumane (US 2009/0111207) are withdrawn in view of the amendment to claim 1, reciting "wherein at least one optical sensor of said plurality of optical sensors detects said at least said portion of said optical signal from one discrete and independently addressable location of said plurality of discrete and independently addressable locations". As argued by Applicant, the rejections arrived at a method using the type of detector disclosed by Choumane, which Choumane admits is subject to optical cross-talk, wherein a sensor intended to detect signal originating from one location also detects scattered signals originating from other locations. The claim requires that at least one sensor detects signal from one location, which precludes that sensor from detecting signal from any other location.
New grounds of rejection are set forth below.

Information Disclosure Statement
The IDS filed 02/05/2021 has been reviewed. References CN-1250483-A (citation 001 under the Foreign Patent Documents section) and CN-1461350-A (citation 002 under the Foreign Patent Documents section) have been lined through and not considered because an English translation has not 
Reference EP-1608952-A2 (citation 006 under the Foreign Patent Documents section) has been lined through, as this reference was not provided. What was provided was EP-1608952-A0, which is a one page sheet indicating “International application published by the World Intellectual Property Organisation under number: WO 2004/074818”. WO 2004/074818 was not separately listed on the IDS, nor has it been supplied.
Similarly, reference EP-1754257-A2 (citation 008 under the Foreign Patent Documents section) has been lined through, as this reference was not provided. What was provided was EP-1754257-A0, which is a one page sheet indicating “International application published by the World Intellectual Property Organisation under number: WO 2005/121864”. WO 2005/121864 was not separately listed on the IDS, nor has it been supplied.
Similarly, reference EP-1924681-A2 (citation 009 under the Foreign Patent Documents section) has been lined through, as this reference was not provided. What was provided was EP-1924681-A0, which is a one page sheet indicating “International application published by the World Intellectual Property Organisation under number: WO 2007/035642”. WO 2007/035642 was not separately listed on the IDS, nor has it been supplied.
Similarly, reference EP-2126765-A1 (citation 011 under the Foreign Patent Documents section) has been lined through, as this reference was not provided. What was provided was EP-2126765-A0, which is a one page sheet indicating “International application published by the World Intellectual Property Organisation under number: WO 2008/092150”. WO 2008/092150 was not separately listed on the IDS, nor has it been supplied.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 7, 8, and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Remacle (US 2009/0156415, IDS ref) in view of Balch (US 6,083,763, IDS reference), Fodor (US 2002/0137096), Vossenaar (US 2009/0325164, IDS reference) and Belkin (US 2007/0281288).
With regard to claims 1, 4, and 12, Remacle disclosed a real-time microarray assay in which PCR was conducted in the presence of a microarray containing probes (first plurality of nucleic acid molecules) designed to bind to the amplicons (second plurality of nucleic acid molecules). Either the primers (figure 2) or the dNTPs (figure 3) used in the PCR reaction were labeled, in particular with a fluorescent dye (paragraph [0072]), thus generating labeled amplicons (i.e. a “second plurality of nucleic acid molecules that comprise fluorophores but do not include quenchers”), meeting the limitations of instant claim 12. Remacle disclosed “monitoring a polymerase chain reaction (PCR) for nucleic acid amplification over multiple thermal cycles on capture molecules fixed on a micro-array” (paragraph [0001]), thus “bringing said second plurality of nucleic acid molecules” (the labeled amplicons) “in contact with said first plurality of nucleic acid molecules” (the probes) “to permit at least a subset of said second plurality of nucleic acid molecules to bind to said first plurality of nucleic acid molecules” as recited in instant claim 1, step b. This “monitoring…over multiple thermal cycles” also meets the real-time detection aspect of instant claim 1, step c. Remacle taught “[i]n one particular embodiment, the nucleotide molecules are homologous nucleotide sequences which are detected and/or quantified online on micro-array after amplification of genomic DNA by consensus primers” (paragraph [0057]). As Remacle disclosed amplifying genomic DNA, and as Remacle’s probes are designed to bind the amplicon (see figures 2 and 3), Remacle fairly disclosed probes (first plurality of nucleic acid molecules) “complementary to a sequence of a member of a second plurality of nucleic acid molecules…wherein said sequence of said member of said second plurality of nucleic acid molecules corresponds to a genomic deoxyribonucleic acid (DNA) sequence”.

Remacle also disclosed (paragraph [0016]) “[p]rocessing the data obtained in at least one thermal cycle in order to detect and/or quantify the amount of nucleotide molecule present in the solution before the amplification.” Remacle further disclosed (paragraph [0026]) that the device for performing the assay further comprised “a program for processing the data obtained in at least one thermal cycle in order to detect and/or quantify the amount of nucleotide molecule present in the sample before the amplification.” Remacle disclosed (paragraph [0134]): “Data storage and data treatment are preferably performed using a programmable computer which is integrated in the apparatus of the invention.” This meets the “computer processing” aspect of instant claim 1, step d.
With regard to claims 2 and 3, Remacle taught that in one embodiment, “the support bears several micro-arrays separated by physical or chemical boundaries. Examples for physical barriers are wells, e.g. the support being a 96, 384, 1536 multi-well plate, thus creating separated localized areas onto which capture molecules may be spotted individually” (paragraph [0062]).
were labeled, and there was no competitive binding species present. Thus, Remacle’s assay constitutes a non-competitive binding assay.
With regard to claims 16 and 17, Remacle’s probes were located at discrete and independently addressable locations on the array. Remacle’s detector was able to interrogate each location by movement of the array; see paragraph [0133]. It has already been discussed that the array was subjected to excitation light (photon flux) from a light source above the array (figure 1, item 1).
With regard to claims 19 and 20, Remacle disclosed (paragraph [0068]): “In a preferred embodiment, the micro-array comprises more than 5 different capture molecules (20), preferably more than 20 and even more than 50.”
Remacle’s device differs from the device of claim 1 in the following ways.
1. Remacle’s array (biochip) did not contain a sensor layer comprising a plurality of optical sensors. Remacle’s detector was above and separate from the molecular recognition layer, and not part of the array. Moreover Remacle’s detector was not a “plurality” of optical sensors, but was instead a photomultiplier tube (figure 1, item 10; paragraph [0131]) which could only interrogate one location on the array at a time, requiring the movement of the array relative to the photomultiplier tube in order to interrogate different regions of the array (paragraph [0133]). Alternatively, Remacle’s detector was a CCD camera (paragraph [0137]); in this case each pixel of the CCD camera could be considered a separate optical sensor. However, the CCD was not disclosed as being part of the array (i.e. comprised by the “biochip”), and the arrangement in Remacle is not disclosed as preventing one pixel of the CCD camera from receiving signals from more than one location on the array. Thus, Remacle does not meet “wherein at least one optical sensor of said plurality of optical sensors detects said at least said portion of said optical signal from one discrete and independently addressable location of said plurality of discrete and independently addressable locations”.
2. Remacle’s device did not contain an optical layer between a sensor layer and the molecular recognition layer. Remacle’s device comprised an emission filter (figure 1, item 8; paragraph [0132]), which can be considered an “optical layer”, but it was not located between the molecular recognition layer and a sensor layer comprising a plurality of optical sensors as set forth in the claim.
Remacle did not disclose that the sensors were photodiodes as recited in claim 7.
Remacle did not disclose that the sensors were part of a CMOS circuit as recited in claim 8.
Remacle did not disclose that the sensor layer was an array of semiconductor-based optical sensors as recited in claim 13.
With regard to claim 14, while Remacle disclosed an optical filter as noted above, it was not located between the molecular recognition layer and a sensor layer as required by claim 1.
With regard to claims 15 and 17, Remacle did not disclose a fiber-optic faceplate between the molecular recognition layer and a sensor layer, or that it blocked at least a portion of the excitation light (photon flux).
Remacle did not disclose the density or number of addressable sites as recited in claims 21 and 22, or the numbers of probe molecules as recited in claims 23 and 24.
With regard to claim 25, Remacle did not disclose the presence of metal curtains that served to direct optical signal from one addressable location of the molecular recognition layer to an optical sensor.
Balch taught an alternative optical sensor arrangement for detecting fluorescently labeled amplicons captured by an array of probes (see e.g. figure 15 and paragraph spanning columns 35-36, which describes generation of fluorescently labeled amplicons, capture of the amplicons by probes on 
As an aside, Fodor notes (paragraph [0520]): “a fiber optic faceplate between chip and detector may be utilized to minimize cross-talk”. Thus, an added benefit of Balch’s fiber optic faceplate was its ability to direct light from a location on the array surface to the sensor array below.
With regard to claim 7, Balch disclosed that the sensors could be photodiode arrays (column 27, lines 26-32). To the extent that photodiode arrays are not inherently part of a CMOS circuit (claim 8) or “semiconductor-based optical sensors” (claim 13), Balch also notes the sensors could be “photoconductor-on-CMOS arrays” (id.).
With regard to claims 21-22, Balch stated (column 6, lines 1-15) that “[t]he upper limit to the hybridization tests per microtiter plate exceeds 100,000 based on a 100 μm center-to-center spacing of biosites.” Since there are 10,000 μm per centimeter, this translates to an array of 10,000 X 10,000 biosites per cm2, which is “at least about 400 locations / centimeter2 ”. With regard to claims 23-24, even putting one probe molecule per biosite (i.e. “location”), and maximizing the number of biosites according to the teachings of Balch (i.e. 100,000 biosites), one would arrive at 100,000 probe molecules and meet the limitations of instant claim 23. However, in reality, one would immobilize more than one single molecule at each biosite. The 1,000,000 molecules recited in claim 24 would result from simply immobilizing 10 molecules of probe at each of the 100,000 biosites. Even 10 molecules is orders of 
With regard to one optical sensor receiving signal from one addressable location, as recited in claim 1, the idea of immobilizing different probes over different optical sensor elements was known. Vossenaar disclosed a set-up in which “each element” of the array is “coated with a different nucleic acid probe” (see figure 1 and paragraph [0067]).
Belkin disclosed a number of ways in which different optical signals could be isolated so as to prevent cross talk at a detector; see figure 10b and paragraph [0305]. One solution was the use of “optical separations” (figure 10b, item 114), which is analogous in function to Applicant’s “metal curtains” (compare Applicant’s figure 28). In addition, Belkin disclosed these separations could be “reflectors” to minimize losses (paragraph [0035]). Since metals can be reflective (e.g. silver, as used in mirrors), using metals to make such separators, or at least to coat them, would have been obvious.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method and system of Remacle by using a detection platform as disclosed by Balch, immobilizing different probes over different sensors as disclosed by Vossenaar, and to incorporate the optical separators as disclosed by Belkin. The prior art was aware of the issue of optical cross-talk, and both fiber optic faceplates (as in Balch) as well as optical separators (as in Belkin) were known solutions. In addition, it would have been obvious to maximize the number of different probes according to the numbers Balch disclosed to increase the number of analytes per assay, thus increasing efficiency. The claimed invention thus represents the combination of prior art elements according to known methods to yield predictable results (see MPEP 2143-I).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8 and 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637